Filed Pursuant to Rule 433 Registration Statement No. 333-211718 Market Linked Securities  Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities Linked to a Basket of Six Exchange-Traded Funds due August 3, 2021 Term Sheet to Pricing Supplement dated July 13, 2016 Summary of Terms Issuer The Toronto Dominion Bank (TD) Term Approximately 5 years Basket An unequally weighted basket (the Basket) of six exchange traded funds (the Basket Components) described to the right. Pricing Date July 29, 2016* Issue Date August 3, 2016* Principal Amount $1,000 per Security Issue Price $1,000 except that certain investors that purchase for certain fee based advisory accounts may purchase for not less than $955.00 Payment at Maturity See How the Payment at Maturity is calculated on page 3 Maturity Date August 3, 2021* Initial Component Price The closing price of a Basket Component on the Pricing Date Final Component Price The closing price of a Basket Component on the Valuation Date (see also the accompanying preliminary pricing supplement) Basket Component Return With respect to each Basket Component, (Final Component Price  Initial Component Price) / Initial Component Price, expressed as a percentage Initial Level The Initial Level will be set to 100 on the Pricing Date Final Level 100 × [1 + (the sum of the products of the Basket Component Return for each Basket Component multiplied by its Component Weight)] Percentage Change (Final Level  Initial Level) / Initial Level, expressed as a percentage Maximum Redemption Amount [150% to 155%] of the Principal Amount of the Securities ($1,500 to $1,550 per $1,000 Principal Amount of the Securities), to be determined on the pricing date Buffer Level 85% of the Initial Level Buffer Percentage 15% Leverage Factor 150% Valuation Date July 27, 2021* Calculation Agent TD Minimum Investment $1,000 and minimum denominations of $1,000 in excess thereof Agents TD Securities (USA) LLC and Wells Fargo Securities, LLC Underwriting Discount and Commission Up to 4.50% to Agents, of which dealers, including Wells Fargo Advisors, LLC (WFA), may receive a selling concession of up to 2.50% and WFA will receive a distribution expense fee of 0.12 % CUSIP / ISIN 89114QVZ8 / US89114QVZ89 Investment Description  Linked to a Basket of Six Exchange-Traded Funds due August
